DETAILED ACTION
Status of this application
1. 	This communication is an office action Final Rejection on the merits in response to the filing of the applicant’s amendments/remarks on 10/01/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter et al US Patent Application Publication (2017/0368954 A1).
Regarding claim 1, Salter et al discloses a system (Vehicle charging system 28, Fig 2, par. [0044]-[0045]) for wirelessly transferring electrical energy from a source (38) to a load (34) (see Figs 1-7B), the system (28) comprising a transmitter circuit (40) configured to be energized by the source (38) and electrically connected to a transmitter coil (30,48, Fig. 4) and a receiver circuit (32) configured to drive the load (42,34) and at least one of the transmitter coil (30,48) and the receiver coil comprises a conductive structure (72) (see Fig 1B, 5B, 7A) situated on a first major surface (106) of a substrate and having the form of a spiral conductor (Fig 1B, par. [0047]: The coils 48 may include a copper winding coil arranged with the ferrite pad 46. The coils 48 may form a continuous ring-like shape defining a coil opening. For example, the coils 48 may form a circular shape) comprising a plurality of turns (Fig 1B), the conductive structure (72) comprising:
(a) a first layer (108) of conductive ink adhered to the first major surface (106) (see Figs 7A-7B; par. [0069]: “The light-producing assembly 100 includes a positive electrode 108 arranged over the substrate 106. The positive electrode 108 includes a conductive epoxy such as, but not limited to, a silver-containing or copper-containing epoxy”); and 
(b) a second layer (126) of electroplated copper situated onto the first layer (108) (See Figs 7A-7B disclosing decorative layer 126 being located onto a location in reference to layer 108, in addition see par. [0073] disclosing electroplating copper,
Furthermore, the claim language as recited does not specify direct or a particular location in reference to the two layers).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art 
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 2, Salter et al  discloses the system of claim 1, wherein each of the transmitter coil (30,48, Fig. 4) and the receiver coil (32,48, Fig. 4) comprises a conductive structure (72) situated on a first major surface of a substrate and having the form of a spiral conductor comprising a plurality of turns (see Fig 9 and par. [0099] disclosing “However, it will be appreciated that the illumination assembly 68 described herein may additionally be placed on or within the vehicle 36 without departing from the scope of the present disclosure.”, The active illumination system 72 that is part of illumination assembly 68 is also placed on the receiver, therefore the 72 is included in each the transmitter coil and receiver coil ), each of the conductive structures (72) comprising:
conductive epoxy such as, but not limited to, a silver-containing or copper-containing epoxy”); and
(b)    a second layer (126) of electroplated copper situated onto the first layer (108) (See Figs 7A-7B disclosing decorative layer 126 being located onto a location in reference to layer 108, in addition see par. [0073] disclosing electroplating copper,
Furthermore, the claim language as recited does not specify a direct or particular location in reference to the two layers).
Regarding claim 3, Salter et al discloses a transmitter (Vehicle charging system 28, Fig 2, par. [0044]-[0045]) comprising a transmitter module (40) and a transmitter coil (30,48, Fig. 4) electrically connected thereto, the transmitter coil (30,48, Fig. 4) comprising a conductive structure (72) (see Fig 1B, 5B, 7A), wherein the conductive structure (72) (see Fig 1B, 5B, 7A) is situated on an insulating surface (106) having a first and second opposing major surfaces and the conductive structure (72) (see Fig 1B, 5B, and also see surfaces in Fig 7A) has a preselected pattern and the conductive structure (72) (see Fig 1B, 5B, 7A) comprises:
(a) a first layer (108) of conductive ink having the preselected pattern and adhered to the first major surface (106) (see Figs 7A-7B; par. [0069]: “The light-producing assembly 100 includes a positive electrode 108 arranged over the substrate 106. The positive electrode 108 includes a conductive epoxy such as, but not limited to, a silver-containing or copper-containing epoxy”); and;

Furthermore, the claim language as recited does not specify a direct or particular location in reference to the two layers);
and wherein the transmitter module (40) is configured to be connected to a source (38) and to energize the transmitter coil (30,48, Fig. 4) to produce an electromagnetic field, whereby electrical energy is wirelessly delivered from the source (38) to a receiver (32) comprising a receiver coil (32,48, Fig. 4) and receiver circuitry (32,42) connected thereto, the receiver coil (32,48, Fig. 4) being inductively coupled to the transmitter coil (30,48, Fig. 4) and the receiver circuitry (32,42) being configured to deliver the electrical energy to a load (34) (see Figs 1-7B) connected thereto (see Fgis 1-7B; par. [0044]-[0051]).
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard 
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
Regarding claim 4, Salter et al  discloses the transmitter of claim 3, wherein the conductive structure (72) (see Fig 1B, 5B, 7A) is situated on a first major surface (106) of a substrate and has the form of a spiral conductor (Fig 1B, par. [0047]: The coils 48 may include a copper winding coil arranged with the ferrite pad 46. The coils 48 may form a continuous ring-like shape defining a coil opening. For example, the coils 48 may form a circular shape) comprising a plurality of turns (Fig 1B).
Response to Arguments
5.	Applicant's arguments filed on 10/01/2021 have been fully considered but they are not persuasive. 
	The applicant argued in pages 7-8 that: 
“Although Salter in Figs 7A-7B discloses a positive electrode 108 having a conductive epoxy arranged over the substrate 106, it fails to teach electroplated copper situated onto [emphasis added] the first layer or positive electrode 108 having the conductive epoxy. The decorative layer 126 which may be copper is positioned well above the positive electrode 108. It is not placed onto the positive electrode. Instead, the decorative layer 126 adheres to 22 a protective layer (page 2, paragraph [0034]). 	Therefore, for at least the foregoing reasons, Slater does not anticipate claims 1-3. Since claim 4 depends directly from claim 3, it also is not anticipated by Salter.”;
In response to applicant arguments, the examiner respectfully disagrees since the broad claim language as currently recited does not specify a direct or particular connection between a second layer and the first layer, and also does not exclude any intermediate components between the second layer and the first layer, 
the claim language just requires: 
“a second layer of electroplater copper situated onto the first layer”, as clearly disclosed by Salter (see rejection above);
If the applicant desires a particular connection between the two layers, the examiner recommends the applicant to amend the claims and to positively incorporate the desired connection in the claims.
Examiner Note
6.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwahashi (US PG-Pub 2014/0292610 A1) discloses the antenna has a first antenna pattern formed on a front surface of film base material. A second antenna pattern is formed on a back surface of the surface of the film base material, where the first antenna pattern includes a first coil section and a first electrode section, the second antenna pattern includes a second coil section and a second electrode section and capacitance of the first electrode section and the second electrode section compensates change in capacitance depending on formation situation of the first coil section and the second coil section.
Dellock et al (US Patent 10,532,691 B2) discloses a vehicle light strip is provided herein. The vehicle light strip includes a light-producing assembly including a plurality of light sources arranged as a strip attached to a panel. The light-producing assembly is angled in a downward direction to illuminate a ground surface. A photoluminescent structure is disposed on the light-producing assembly and is configured to luminesce in response to excitation by the plurality of light sources.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836